U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10/A-8 GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 AVT, INC. (Exact name of small business issuer in its charter) Nevada (State or jurisdiction of Incorporation or organization) 11-3828743 (I.R.S. Employer Identification No.) 341 Bonnie Circle, Suite 102, Corona, CA 92880 (Address of Principle Executive Offices) (Zip Code) Registrant’s telephone number including area code:(951) 737-1057 Securities to be registered under Section 12(b) of the Act: Title of each class To be so registered Name of exchange on which each class is to be registered None N/A Securities to be registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] TABLE OF CONTENTS Item 1.Business…………… 3 Item 1a. Risk Factors…………… 12 Item 2.Financial Information……………. …………… 18 Item 3.Properties……………. 21 Item 4.Security Ownership of Certain Beneficial Owners and Management…………… 21 Item 5. Directors and Executive Officers…………… 22 Item 6.Executive Compensation…………… 23 Item 7.Certain Relationships and Related Transactions and Director Independence 24 Item 8.Legal Proceedings…………… 24 Item 9.Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 25 Item 10.Recent Sales of Unregistered Securities…………… 25 Item 11. Description of Registrant’s Securities to be Registered…………… 26 Item 12.Indemnification of Directors and Officers…………… 27 Item 13.Financial Statements and Supplementary Data…………… 31 Item 14.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure….……… 31 Item 15.Financial Statements and Exhibits…………… 31 INFORMATION REQUIRED IN REGISTRATION STATEMENT Part I Item 1.Business The Company AVT, Inc. is an innovative developer, manufacturer and vending operator of technology based product dispensing solutions and equipment that is in the process of revolutionizing convenience food access and food product dispensing.With extensive experience in the vending machine industry, AVT combines vast market knowledge and strong customer relationships with best-in- class technologies to dramatically improve the values delivered to consumers. AVT’s designs are innovative and exploit the use of integrated PCs.As a design manufacturer, creator of specialty application software and integrator of technology, our company defines the cutting edge of the vending and dispensing industry.We are positioned us as a leader and industry innovator.We currently have vending systems throughout the Los Angeles, Orange and Riverside, California counties.It is our vending operation experience over the past years that adds a distinctive advantage and contributes to our overall success as a manufacture and leader of technology based vending products AVT, Inc. is the owner of AC Mexican Food, Inc. dba, Jalapenos.The restaurant is located in a food court of a retail mall at 20532 El Toro Road, #112, Lake Forest, CA 92692.The restaurant offers authentic Mexican food restaurant that operates from mid morning through late evening with the majority ofits business beinglunch and dinner patrons. We were originally incorporated under the laws of the State of Delaware on February 25, 1969 as Infodex, Incorporated.In October, 2005, we acquired Automated Vending Technologies, Inc., a Nevada corporation and began focusing our business on vending operations. In December, 2006 we merged our operating wholly owned subsidiary into the parent company and in January of 2008, we changed our state of domicile to the State of Nevada and renamed the company to “AVT, Inc.”We operate in the State of California as “AVT Vending, Inc.” Our Products We have a family of products which are geared towards improving the experience of consumers, establishments, and operators in the convenience food, digital signage and product dispensing industry. Automated Express Market We have developed and created our Automated Express Market (AEM™) system which is a Controlled Access Cabinet system. These custom built wood and steel based cabinets are PC based and designated for use in specialized locations such as hotels, Inns, c-stores, malls and retail stores that are limited in the ability to effectively sell and market food, and carry convenience items or higher priced items which are subject to pilfering. The cabinets can be merchandised to dispense more than seventy-two selections including snacks, hot meals, ice cream, alcoholic and non-alcoholic beverages as well as personal amenities such as sunscreen, toothpaste, and brushes.They can also be configured for high ticket items such as cell phones, digital cameras, mp3 players, personal electronic devises and more. The AEM™ system gives the hotel’s customers the convenience of billing directly to their room through touch screen pin technology so they do not have to carry cash or coin to make purchases. The system automatically posts the charge to the guest’s account by utilizing touch screen vending (TSV™) and multi-payment capabilities. AEM™ cabinets have multiple payment options built in that include touch screen payment technology, credit/debit acceptors and smart card readers.We are currently exploring opportunities with many limited service hotel chains in the U.S., a market that totals more than 50,000 establishments as well as c-stores and retail stores and shopping malls. Media Advertising We have developed a software product called AVTi Media™ which enables an advertising medium (player) to be added to virtually any of AVT designed systems including AEM™ cabinets and all four next generation vending and product dispensing systems.By incorporating AVTi Media, we allow the consumer to view the media, advertising or hotel messaging while they make their selections.AVTi Media can generate advertising revenue for owners and operators in many settings such as conference rooms, hotel lobbies, airport terminals, restaurants, car rental outlets and surgery center waiting rooms.By having vending machines in prominent locations within major companies, the vending operator “owns” the valuable advertising space that can be used to generate advertising revenue through the Digital TV Message Board or (DTVMB) technology.Our Vending Management System software enables the management of machine inventory, repairs, collections and advertising through remote access. VMS™ enables owner/operators to reduce costs and increase profits by enabling real time access to inventory levels, system status, machine service and daily receivables with little to no machine down time. Page 3 Vending Management System™ (VMS) Our VMS systems is another AVT developed software product that allows us to remotely viewinformation for each machine to help plan for daily replenishment, sales statistics and alerts of systems malfunctions to operators as well as defect history for each machine by means of software error log files. This technology increases operational efficiency of vending operations and helps to prevent inventory shrinkage and skimming, both major control issues in the vending industry. A key differentiator relative to the offerings of other established players in the vending machine management space is that our VMS solution works via a DSL line cellular modem or Internet Wi-Fi and be substantially less expensive to own and operate than competing systems that do not use the internet for bi-directional transmission of vending system data.VMS currently holds a Patent pending. Vend Sensing System (VSS) We have developed and have a patent pending on our VSS product to provide a surefire solution for detecting all vended items. The VSS was developed specifically to detect a vending type of product that has dropped from one of the dispensing columns directly above the sensing system and has fallen into the customer delivery bin at the base of the vending system. The VSS is coupled directly with the vending system control electronics.The VSS circuitry is disabled until the vending system control electronics has received payment.Once payment has been received and the vending system starts the dispensing process, the control electronics enables the VSS circuitry to detect product which has been dispensed and has dropped into the delivery bin below.During this sensing period, the VSS circuitry is only enabled for the time period taken to detect that a vendible product has fallen into the delivery bin. During the sensing period of time, the VSS circuitry uses an auto-calibrated ultrasonic beam to detect if an object of just about any size, form or shape (designed for detection of any object that can be vended) has fallen into the detectable space of the customer product delivery bin.If an object (vended product) enters the detectable vending space, the VSS circuitry detects the object and in turn sends a “detected” signal to the Control Electronics.If the VSS circuitry does not detect an object has entered the customer delivery bin space within the allotted empirical time frame, the VSS circuitry returns a command signal to the control electronics that a “no vend object detected”.It is the control electronics responsibility to determine the next appropriate action to take. This invention for product detection provides many distinct and exciting advantages over conventional detection.First and foremost, the VSS is calibrated to “look” across the entire cross-sectional area of the delivery bin.This is a primary advantage over the conventional light beam detection method.The detection system is compatible in cost to that of traditional vending detection systems.The “self calibration mode allows the system to be able to retrofit into other vending systems with minimal modification needed. Touch Screen Vending (TSV) TSV (Touch Screen Vending) is our primary flagship application software product.Designed and development by AVT’s software staff several years ago, it is like most of today’s application software, constantly maintained and in continuous refinement, support and development to remain compatible with and competitive with the ever changing PCs environment.Our TSV software product is the primary foundation for ALL of AVT’s touch screen based systems like the RAM 4000 and RAM 5000 to name a few.This application software is modular by design allowing extreme flexibly by our customers allowing them to have a product that is capable providing the system owner a specific “look and Feel” coupled with dispensing their own specific products via the customizable GUI interface. Kiosk/ Game Trader Systems In addition to our vending machines, we have incorporated a line of computer and technology based kiosk systems.These kiosks will be deployed in conjunction with our vending systems as well as being sold as self service or control center kiosks systems.All kiosks have the ability to be fitted with digital signage which runs our media software products to be come a part of AVTi Media Network.AVT engineered the Game Trader machine that will allow customers to buy video games as well as trade used games in for cash. Page 4 Media Products Our Media Product Technology effort is focused n the design and enhancement of our AVTi Media products.The AVTi Media products are integrated into our base systems and also sold to other vending manufactures. •AVTi Media Administer:This program is designed to manage and administer all aspects and features of our digital signage program.The Media Administrator allows a remote operator to create, manage, update and scheduled ads that will play on LCD displays which have been integrated into vending systems. •AVTi Media Client: This program is designed be located on the vending system’s integrated PC and has the priority of playing the ad “play list.”This client software also uses prescheduled times to monitor the server to “update” the playlist as required. •AVTI Media Server:This is a server based program which coordinates the efforts, changes and directives from the administrator program with the schedule efforts of all the multiple clients located in the field and connected via the internet.Our secondary fabrication and design efforts run concurrently with our primary efforts to support ongoing systems and to develop new products.These products are summarized as follows: •TSV:Touch Screen Vending is an ongoing software development effort which is our primary flagship software product.This modular program is designed to evolve with the changing technologies supporting our vending and dispensing products. •IVend:This is an ongoing development design that features a high-end dispensing center cabinet, a creative front door design which includes interactive touch screens and a variety of other supported hardware.The IVend also has its own software application program which is designed to provide a high degree of interactive and intuitive application to the user. •Tech Store: This system is similar to our IVend system designed for middle priced systems. •Vend Mart: This system is similar to our IVend system designed for entry level priced systems.The Vend Mart also has its own software application program, designed to provide a high degree of interactive and intuitive application to base line vending systems equipped with TSV. In additional, we have a variety of ongoing hardware and software R&D projects which are at various stages of development.The following is a brief list of some of our non-confidential R&D efforts: MDB – PC Software Interface DEX to PC software Interface MDB to USB Hardware Device DEX to Radio Controller PCB X – Y Dispensing Center Design VMSII – Hardware/Server/Software Project VMS – Drop Sensing efforts AEM Cabinet Design Multiple All-In-One PC/LCD Displays designs Multiple Custom Dispensing Projects The expense of complying with environmental regulations is of minimal consequence. Patent Pending Multimedia System, Method for Controlling Vending Machines Serial Number 11-588,422 (Filed:October 27, 2006) Conventional control of vending systems is typically done by using a system control board consisting of a PWB (printed circuit board) and a microcontroller supported by a group of discrete electronic components.These system components are used to control the various system functions of a vending machine i.e. spinning of auger motors, control of bill and coin acceptors, LED display feed back etc. Page 5 Our invention of Touch Screen Vending or TSV has redefined the conventional method of vending machine control.TSV empowers the use of a multimedia PC and a color touch LCD display to virtually control the complete operation of the vending machine.The PC stores a data base software program containing all desired products to vend with an associated color digital image of each item.A second application program displays the color image of the intended items to vend in the exact format as seen through the glass front of the vending machine.The PC also controls the collection of currency (i.e. bill acceptor, coin acceptor, credit card reader) in place of the vending machines control board.I/O (input/output) ports from the PC are used to interface to the vending machine control board and all aspects of operation of the vending machine is under complete control by a multimedia PC coupled with the touch screen LCD. This invention for the control of vending machines provides many distinct and exciting advantages over conventional control such as the universal language of using a touch display to select desired products to vend in place of an alphanumeric keypad.The system can generate virtually any type of report to combat money or product shrinkage while providing exact control of inventory.The LCD provides a means of generating additional revenue through advertising displayed products or other services while the system in idle mode. Vend Operating System Claims to be amended to the Multimedia System, Method for Controlling Vending Machines – Serial Number 11-588,420 (Filed:October 27, 2006) Our Vend Operating System (Vend OS) is a next generation vending and product dispensing system utilizing a personal computer (PC) to drive the system components and utility software.The uniqueness in the system is based on our vending system, and uses a PC to control the vending system.The prior art in the vending industry typically uses discrete component controllers for overall system operation and control. Our Vend OS is broken up into two sections hardware and software. The hardware consists of the following devices: Virtual Sensing System (VSS), a USB Omni-pattern scanner, a USB Magtek Card Reader, a USB Pyramid Bill Acceptor, a MDB Coinco coin machine, a 7 inch LCD screen built-in with the Nano-ITX PC, and a portable mpeg player (allowing static media files to play in a continuous loop).The software consists of the following applications: Vending Management System (VMS), Touch Screen Vending (TSV) and AVTI Digital Signage Media. Our Vend OS is extremely flexible regarding capabilities, because the product is installed in base systems without any peripheral devices; and includes a Nano-ITX computer with freeware developed by our engineering department running as a Windows’ service allowing vending by conventional methods. This freeware allows sales data and records to be stored in a secure database and has the capability of manipulating a machine’s state remotely through internet connectivity, memory stick, cell modem or phone line. With our Vend OS we can:manipulate product prices; turn the machine off and on, turn the compressor off and an, manipulate the change returned, manipulate the system clock, and read the machine’s state from the MDB interface and motor/auger control. Our Nano-ITX computer includes an optional 7” touch wide screen LCD, a flash ROM that runs Microsoft Embedded System, a MDB to RS-232 interface board that connects from a VMC board to the PC serial port, motor driver printed circuit board and a PCMCIA modem that allows wireless internet connection as a typical system but control for any variety of input or out put devices are part of the scalable system. The effects of existing or probable government regulations are minimal. Additional information The Company currently has approximately 25 full time employees and 5 part-time employees.We also allow and utilize the services of independent contractors. Vending Machine Manufacturing, Sales and Placements We currently manufacture next generation refrigerated and high capacity snack machines as well as standard and customized product dispensing systems. These machines have been designed to meet or exceed our specific performance specifications and give us the ability to minimize costs traditionally associated with purchasing new equipment.The manufacturing of our own equipment also allows us to incorporate our technology into the systems during at the time of production reducing the costs associated with retrofitting units. We sell these systems directly to distributors, vending operators and end users located primarily throughout the United States, Canada and Mexico. We believe that we are currently the only manufacturing entity with this capability in the vending industry, giving us a tremendous lead and advantage over our competition. Page 6 The major competitive advantages of AVT’s next generation machines is they all have the capability of being configured with an integrated PC with customized AVT software. The integrated PC allows for a variety of additional functions which include but are not limited to, cashless vending, remote sales management and media advertising for creating additional revenue through the sale and display of advertising play loops. The feature of playing multiple looping advertisements yields the possibility of adding additional stream of revenue which may exceed that of the sales of vended product.Another significant advantage is the ability to plug into a standard 120 VAC household power outlet. As an operator, AVT’s experience is that the unit price of a machine and sometimes the required 220VAC circuits for the units represent major constraints to growth of a vending company. Our next generation machines will cut machine acquisition cost by greater than 50% and eliminate expensive power outlet upgrades for establishments and operators, thereby increasing placement and sales opportunities.Through the design and manufacturing of vending and product dispensing systems using new technologies, we have become a vendor of equipment for the entire gamut of food and high priced consumer electronics and dispensed items. Our company can produce machines that are far less expensive, are less power demanding and have multi-pay options that far exceed the traditional market standard.As a result, we have the opportunity to grow both the mainstream and the specialty segment of the vending machine manufacturing and operations business,We also have the opportunity a major equipment provider to other distributors, all without a heavy capital investment. Business Strategy Manufacturing Capabilities AVT is a full service developer and manufacture of highly integrated vending and product dispensing systems.Over the past several years, AVT has assembled a integrated team of experienced engineers and qualified technicians and software programmers to develop proprietary technology based solutions.Our solutions are comprised of original and inventive technology that is integrated into a line of sophisticated self service products.At the heart of our business is our engineering, manufacturing and creatively inventive and functional application software for use on own AVT designed and manufactured systems. Design:AVT employs a complete design team.Our engineers use creative tools such as “Solid Works” to develop and generate CAD drawings used by our local manufacturing partners as well as our OEM manufacture in China to produce our state of the art vending systems components, shipped to our 50,000 square foot facility in Corona, California for integration, assembly, final testing and deployment. A multitude of electrical and software tools are also used to create AVT’s proprietary control boards, sensors, and firmware used by all AVT branded product. Software Development:We also employ a complete software design and development team.Our software products are a key factor to the success, functional operation and financial position of the company.AVT owned Intellectual Property support’s our proprietary software products, which are sold as a licensed part of every system AVT sells, that can be integrated with an optional PC.We design our software products using today’s state-of-the-art high level programming environments which produce effective and efficient software programs that are highly flexibly and user friendly, while maintaining the elevated degree of complexity and inventiveness that yield a superior and competitive product. Future Goals We continue to strive to be the best in, development, product and systems manufacturing and marketing efforts.We have entered into multiple multiyear manufacturing agreements with offshore manufacturers to produce the housings for our technology based “Silo” dispensing systems and have established a line of credit to ensure payment and production of the systems. Our goal is to gear our manufacturing and assembly efforts to meet our the production contracts over the next12 to 24 months as well as meeting the needs of our established distributors, direct sales and the anticipated industry demand for competitively priced vending and automated dispensing systems thatareenergy efficient, integrated with AVT based technology, and up and coming “Green” systems requirements. Page 7 A critical focus for sales over the next 12 months will be our Product Dispensing Centers (PDCs).Our PDCs are based onAVT technologyand integrate more sophisticated technology features and options such as full face large touch screen displays, receipt printers, cashless payment options and advertising displays.In addition, our PDCs systems can dispense a variety of snack items and non-food items such as cell phones, MP3 players, digital cameras, DVDs, consumer electronics and accessories.We will also focus on “Themed” systems to dispense products such as tee-shirts, promotional items, perfumes, contact lenses and just about any product our customers have a location and market for.Our “Themed” systems are of exceptional interest to our direct end customers as the products these systems dispense result in higher profit margins. All of our vending systems are capable of the inclusion of PC hardware and LCD displays.A future goal of AVT is to complete and continue to refine application software that runs digital signage for the primary purpose of displaying paid advertisements.Each system that is equipped with a PC and LCD display becomes a “node” on a digital network.As the digital network expands, many thousands of vending systems and PDCs can be part of nationwide advertising network which we believe will interest national advertisers.Our goal is to “own” the network but not the systems.All vending system owners will have the option to join the AVT nationwide network with our AVT based advertising vending system, to share revenue for allowing advertisements from AVT’s servers to be pushed-out onto their vending system. Future goals and system refinements will include continued software and hardware development and refinements, including even more efficient operating systems to integrate more seamlessly with the internet, becoming Wi-Fi standard and including SMS and email features. Our goal is to make the AVT solution the standard for intelligent self-service vending systems deployed throughout the US and world markets. In addition, within the next 12 months, we will continue to work to have our common stock trading on the OTC Bulletin Board. Costs and effects of compliance with environmental laws The expense of complying with environmental regulations is of minimal consequence. Number of total employees and number of full time employees. We currently have approximately 23 full time employees and 5 part-time employees.We allow and utilize the services of independent contractors. Item 1A.Risk Factors An investment in our common stock involves a high degree of risk.You should carefully consider the following risk factors and the other information in this registration statement before investing in our common stock.Our business and results of operations could be seriously harmed by any of the following risks. We have a limited operating history and may not succeed. We have a limited operating history and may not succeed.Our plans and businesses are “proposed” and “intended” but we may not be able to successfully implement them.Our primary business purpose is vending operations and manufacturing.We expect that unanticipated expenses, problems, and technical difficulties will occur and that they may result in material delays in the operation of our business.We may not obtain sufficient capital or achieve a significant level of operations and, even if we do, we may not be able to conduct such operations on a profitable basis. Our common stock is a “Penny Stock” which trades on the Pink Sheets on the over-the-counter market, as a result, there are additional risks associated with stock and you may be unable to liquidate your investment in our stock quickly. Our common stock is considered a “Penny Stock” which trades on the Pink Sheets on the over-the-counter market.As a result, there are additional risks associated with our common stock and you may be unable to liquidate your investment in our common stock quickly. Page 8 Our common stock is subject to the “Penny Stock” rules of the SEC. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a “penny stock,” for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: •that a broker or dealer approve a person's account for transactions in penny stocks; and • the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: •obtain financial information and investment experience objectives of the person; and • make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: •sets forth the basis on which the broker or dealer made the suitability determination; and • that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. We require substantial capital requirements to finance our operations.Our inability to obtain financing will adversely impact our business. We will require additional capital for future operations.We plan to finance anticipated ongoing expenses and capital requirements with funds generated from the following sources: § cash provided by operating activities; § available cash and cash investments; and § capital raised through debt and equity offerings. The uncertainties and risks associated with future performance and revenues will ultimately determine our liquidity and our ability to meet anticipated capital requirements.If declining prices cause our anticipated revenues to decrease, we may be limited in our ability to replace our inventory.As a result, our production and revenues would decrease over time and may not be sufficient to satisfy our projected capital expenditures.We may not be able to obtain additional financing in such a circumstance. Our stock price has been extremely volatile and, as a result, you may not be able to resell your shares at or above the price you paid for them. The stock price of our stock as has been extremely volatile and an active public market for our common stock may not develop or be sustained.Further, the market price of our common stock may decline below the price you paid for your shares. Page 9 Among the factors that could affect our stock price are: § industry trends and the business success of our vendors; § actual or anticipated fluctuations in our quarterly financial and operating results, including our comparable store sales; § our failure to meet the expectations of the investment community and changes in investment community recommendations or estimates of our future operating results; § strategic moves by our competitors, such as product announcements or acquisitions; § regulatory developments; § litigation; § general market conditions; § other domestic and international macroeconomic factors unrelated to our performance; and § additions or departures of key personnel We have substantial indebtedness. As of September 30, 2011, we had outstanding indebtedness of $1,654,910 which includes $958,506 in convertible notes which require us to make quarterly cash interest payments.As of December 31, 2010, we had outstanding indebtedness of $2,459,317 which includes $977,702 convertible notes which require us to make quarterly cash interest payments.Our ability to meet our debt service requirements will depend upon achieving significant and sustained growth in our expected cash flow, which will be affected by our success in implementing our business strategy, prevailing economic conditions and financial, business and other factors, some of which are beyond our control.Accordingly, we cannot be certain as to whether or when we will have sufficient resources to meet our debt service obligations. If we are unable to generate sufficient cash flow to service our indebtedness, we will have to reduce or delay planned capital expenditures, sell assets, restructure or refinance our indebtedness or seek additional equity capital. We cannot assure you that any of these strategies can be effected on satisfactory terms, if at all, particularly in light of our high levels of indebtedness. In addition, the extent to which we continue to have substantial indebtedness could have significant consequences, including: • our ability to obtain additional financing in the future for working capital, capital expenditures, product research and development,acquisitions and other general corporate purposes may be materiallylimited or impaired, • a substantial portion of our cash flow from operations may need to be dedicated to the payment of principal and interest on our indebtedness and therefore not available to finance our business, and • our high degree of indebtedness may make us more vulnerable to economic downturns, limit our ability to withstand competitive pressures or reduce our flexibility in responding to changing business and economic conditions. The vending industry is a competitive industry and we may not be able to compete with our competitors. The vending industry is highly competitive. We compete in both the vending manufacturing and vending operations segment of the industry with companies that offer the same services that we do.Many of our competitors have significantly greater resources than we do.Although we believe we have an competitive advantage based upon the lower pricing of our products, a substantial decline in price could adversely affect consumer demand for our products and reduce our competitive advantage.Although we believe that there are significant barriers to entry to new competitors in the vending market due to, among other things, the substantial capital outlay required to purchase the number of machines needed to achieve competitive operating efficiencies, a competitor with significant financial resources may be able to compete with us.There can be no assurance that any competitors will not be able to raise the required capital to effectively compete with us. In addition, we may face new competition as we seek to expand into international markets and develop new products, services and enhancements. Many of the competitors have greater experience than we do in operating in these international markets. Moreover, new products that we intend to develop, such as advertising, may subject us to competition from companies with significantly greater technological resources and experience.Many of our potential competitors have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical, marketing and public relations resources than we have. These competitors may be able to undertake more extensive marketing campaigns, adopt more aggressive pricing policies and make more attractive offers to consumers and businesses. Our competitors might succeed in developing technologies, products or services that are more effective, less costly or more widely used than those that have been or are being developed by us or that would render our technologies or products obsolete or noncompetitive. We cannot be certain that we will be able to compete effectively with current or future competitors.Competitive pressures could seriously harm our business, financial condition and results of operations and our ability to achieve sufficient cash flow to service our indebtedness. Page 10 The success of our potential new services and products is uncertain. We have committed, and expect to continue to commit, significant resources and capital to develop and market existing product and service enhancements and new products and services.One example is our AVTi advertising business.These products and services are relatively untested, and we cannot assure you that we will achieve market acceptance for these products and services, or other new products and services. Moreover, these and other new products and services may be subject to significant competition with offerings by potential competitors in addition to companies that compete in our coin processing business. Many of these potential competitors have significantly greater technological expertise and financial and other resources than we do. In addition, new products, services and enhancements may pose a variety of technical challenges and require us to enhance the capabilities of our network and attract additional qualified employees. The failure to develop and market new products, services or enhancements successfully could seriously harm our business, financial condition and results of operations and ability to achieve sufficient cash flow to service our indebtedness. Our business is dependent upon continued market acceptance by consumers. We are substantially dependent on continued market acceptance of our vending machines by consumers. Although believe that the use of vending machines in the United States is gaining better consumer acceptance, we cannot predict the future growth rate and size of this market. We depend upon third-party manufactures and suppliers and the loss of such third-party manufactures and suppliers would seriously harm our business. We depend, and will continue to depend, on outside parties for the manufacture of our vending machines and its key components. We intend to expand our manufacturing and such expansion may be limited by the manufacturing capacity of our third-party manufacturers and suppliers. Although we expect that our current third-party manufacturers and suppliers will be able to produce sufficient units to meet projected demand, if there is an unanticipated increase in demand for our units, we may be unable to meet such demand due to manufacturing constraints.Should our third-party manufacturers and suppliers cease making our, we would be required to locate and qualify additional suppliers. We may be unable to locate alternate manufacturers on a timely basis. Our prior growth rates may not be indicative of our future growth rates and should not be relied upon. You should not consider prior growth rates in our revenue to be indicative of our future operating results. The timing and amount of future revenues will depend almost entirely on our ability to obtain new vending routes and make vending machine sales.Our future operating results will depend upon many other factors, including: - the level of product and price competition, - our success in expanding our business network and managing our growth, - our ability to develop and market product enhancements and new products, - our ability to enter into and penetrate new international markets, such as Mexico and Canada, - the timing of product enhancements, activities of and acquisitions by competitors, - the ability to hire additional employees, and - the timing of such hiring and the ability to control costs. Page 11 We may be unable to adequately protect or enforce our patents and proprietary rights. Our future success depends, in part, on our ability to protect our intellectual property and maintain the proprietary nature of our technology through a combination of patents, licenses and other intellectual property arrangements, without infringing the proprietary rights of third parties. We currently have four pending patents relating to our business.We cannot assure you that these pending patents will be issued or that any of our patents will be held valid if challenged, that any pending patent applications will issue, or that other parties will not claim rights in or ownership of our patents and other proprietary rights. Moreover, patents issued to us may be circumvented or fail to provide adequate protection. Our competitors might independently develop or patent technologies that are substantially equivalent or superior to our technologies.Since patent applications in the United States are not publicly disclosed until the patent is issued, applications may have been filed by others which, if issued as patents, could cover our products. We cannot be certain that others will not assert patent infringement claims or claims of misappropriation against us based on current or pending U.S. and/or foreign patents or trade secrets or that such claims will not be successful. In addition, defending our company against these types of claims, regardless of their merits, could require us to incur substantial costs and divert the attention of key personnel. Parties making these types of claims may be able to obtain injunctive or other equitable relief which could effectively block our ability to provide our services and could result in an award of substantial damages. In the event of a successful claim of infringement, we may need or be required to obtain one or more licenses from, as well as grant one or more licenses to, others. We cannot assure you that we could obtain necessary licenses from others at a reasonable cost or at all. We also rely on trade secrets to develop and maintain our competitive position. Although we protect our proprietary technology in part by confidentiality agreements with our employees, consultants and corporate partners, we cannot assure you that these agreements will not be breached, that we will have adequate remedies for any breach or that our trade secrets will not otherwise become known or be discovered independently by our competitors. The failure to protect our intellectual property rights effectively or to avoid infringing the intellectual property rights of others could seriously harm our business, financial condition and results of operations and ability to achieve sufficient cash flow to service our indebtedness. We depend upon key personnel, the loss of which could seriously harm our business. Our performance is substantially dependent on the continued services of our executive officers and key employees.Our long-term success will depend on our ability to recruit, retain and motivate highly skilled personnel. Competition for such personnel is intense. We have at times experienced difficulties in recruiting qualified personnel, and we may experience difficulties in the future.The inability to attract and retain necessary technical and managerial personnel could seriously harm our business, financial condition and results of operations and our ability to achieve sufficient cash flow to service our indebtedness. Our management has broad discretion over the use of capital raised. We plan on raising capital for working capital and to help pay off the outstanding indebtedness and for general corporate purposes, including financing the Company's expansion. Thus, management will have broad discretion in allocating proceeds of any offering. Requirements associated with being a reporting public company will require significant company resources and management attention. We have only recently been subject to the reporting requirements of the Securities Exchange Act of 1934, or the other rules and regulations of the SEC or any securities exchange relating to public companies. We are working with independent legal, accounting and financial advisors to identify those areas in which changes should be made to our financial and management control systems to manage our growth and our obligations as a public company. These areas include corporate governance, corporate control, internal audit, disclosure controls and procedures and financial reporting and accounting systems. We have made, and will continue to make, changes in these and other areas, including our internal controls over financial reporting. However, we cannot assure you that these and other measures we may take will be sufficient to allow us to satisfy our obligations as a public company on a timely basis. Page 12 In addition, compliance with reporting and other requirements applicable to public companies such as Sarbanes Oxley will create additional costs for us, will require the time and attention of management and will require the hiring of additional personnel and outside consultants. We cannot predict or estimate the amount of the additional costs we may incur, the timing of such costs or the degree of impact on our management's attention to these matters will have on our business. In addition, being a reporting public company could make it more difficult or more costly for us to obtain certain types of insurance, including directors' and officers' liability insurance, and we may be forced to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. The impact of these events could also make it more difficult for us to attract and retain qualified persons to serve on our board of directors, our board committees or as executive officers. Our estimates may prove to be inaccurate and future net cash flows are uncertain.Any significant variance from these assumptions could greatly affect our estimates. Our estimates of both future sales and the timing of development expenditures are uncertain and may prove to be inaccurate.We also make certain assumptions regarding net cash flows and operating costs that may prove incorrect when judged against our actual experience.Any significant variance from these assumptions could greatly affect our estimates of future net cash flows and our ability to borrow under our credit facility. Our preferred stock has rights senior to those of our common stock which could adversely affect holders of common stock. Our charter documents give our board of directors the authority to issue series of preferred stock without a vote or action by our stockholders.The board also has the authority to determine the terms of preferred stock, including price, preferences and voting rights.The rights granted to holders of preferred stock may adversely affect the rights of holders of our common stock.Currently, our board has authorized our Series A Convertible Preferred Stock which has a liquidation preference – a pre-set distribution in the event of a liquidation – that would reduce the amount available for distribution to holders of common stock.In addition, our Series A Convertible Preferred Stock has voting rights which are superior to the voting right of the holders of our common stock.In addition, the issuance of preferred stock could make it more difficult for a third party to acquire a majority of our outstanding voting stock.As a result, common stockholders could be prevented from participating in transactions that would offer an optimal price for their shares. We do not anticipate paying cash dividends on our capital stock in the foreseeable future. We do not anticipate paying cash dividends in the foreseeable future. We currently intend to retain our future earnings, if any, to fund the growth of our business. In addition, the terms of the instruments governing our existing debt and any future debt or credit facility may preclude us from paying any dividends. Item 2. Financial Information MANAGEMENT'S DISCUSSION AND ANALYSIS Forward Looking Statements This report contains certain forward- looking statements regarding, among other things, the anticipated financial and operating results of the Company.For this purpose, forward- looking statements are any statements contained herein that are not statements of historical fact and include, but are not limited to, those preceded by or that include the words, “estimate”, “could”, “should”, “would”, “likely”, “may”, “will”, “plan”, “intend”, “believes”, “expects”, “anticipates”, “projected”, or similar expressions.Those statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those contemplated by the statements.The forward looking information is based on various factors and was derived using numerous assumptions.For these statements, we claim the protection of the “bespeaks caution” doctrine. All forward-looking statements in this document are based on information currently available to us as of the date of this report, and we assume no obligation to update any forward-looking statements. Page 13 Critical Accounting Policies The Company’s policy is to use the accrual method of accounting to prepare and present financial statements, which conform to generally accepted accounting principles. The company has elected a December 31 year-end. The Company considers all highly liquid investments with maturities of three months or less when purchased, to be cash equivalents. Inventories are valued at the lower of average cost. Revenue is recognized at the time of sale upon receipt of payment. The Company accounts for income taxes under the provisions of SFAS No. 109, “Accounting for Income Taxes.”SFAS 109 requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns.Under this method, deferred tax liabilities and assets are determined based on the difference between the financial statement and tax bases of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Results of Operations For the three months ended September 30, 2011, our net income has increased by $67,785, compared to the same period for the previous year. Total revenues for the three months ended September 30, 2011, were $2,197,399 compared to total revenues of $1,798,252 for the three months ended September 30, 2010.The increase in revenues is due increased manufacturing revenues of $485,166.We attribute the increased manufacturing revenues to increased sales of custom vending machines. For the three months ended September 30, 2011, we had revenues of $2,197,399, and total cost of goods and operating expenses of $1,939,820 for net income of $257,579.This compares to the three months ended September 30, 2010 where we had $1,798,252 in total revenues, $1,608,458 in total costs of goods and operating expenses for a net income of $189,794.We attribute the increase in net income for the three months ended September 30, 2011 to increased revenues from manufacturing machine sales.Our increased cost of goods sold for the three months ended September 30, 2011 was attributable to increased sales of our vending machines. For the year ended December 31, 2010, we had revenues of $5,658,142 and total cost of goods and general and administrative expenses of $5,635,951 for net income of $22,191. Our revenues increased by $1,243,844 for the year ended December 31, 2010; our general and administrative expenses also increased by $843,429 for the year ended December 31, 2010, primarily due to increased manufacturing product and operating expenses relating to increased restaurant expenses, insurance, payroll expenses and freight. For the year ended December 31, 2010, our net income has increased by $60,827 compared to the previous year December 31, 2009. Total revenues for the year ended December 31, 2010, were $5,658,142 compared to total revenues of $4,414,298 for the year ended December 31, 2009.The increase in revenues is due to increased manufacturing revenue of $1,818,199 and product sales revenue increased slightly by $116,842. We attribute the increase of manufacturing revenues to increased sales of our custom vending machines.Increase restaurant revenue is due to increased catering revenue.The increase in product sales is primarily related to a few added accounts. Our general and administrative expenses increased for the year ended December 31, 2010, primarily due to increased costs of goods and operating expenses relating to increased rent for our facility, interest, advertising and payroll expenses. We believe the increased spending on manufacturing is necessary for the company to move away from vending operations and work towards increased machine sales and the development of technology, which facilitates sales of our electronic payment, back end inventory control and advertising products.We continue to improve the restaurant operations with management and expect the restaurant expenses to be reducing during the next year. Page 14 Our cost of goods and prices for our products remain relatively stable and we expect this trend to continue through the end of 2011. We expect manufacturing to continually increase sales over the next 12 months.We believe that we sufficient available cash and cash flow from operations to satisfy our working capital and capital expenditure requirements during the next 12 months. There can be no assurance, however, that cash and cash flow from operations will be sufficient to satisfy our working capital and capital requirements for the next 12 months or beyond. Liquidity and Capital Resources We have historically financed operations through a combination of cash on hand, cash provided from operations and the sale of our securities.As of September 30, 2011, we had $215,519 cash on hand. At September 30, 2011, we had cash of $215,519 compared to cash of $278,217 at December 31, 2010.We consider this decrease in cash as insignificant for the current quarter. For the three months ended September 30, 2011, our inventory increased compared to our ending inventory for the year ended December 31, 2010. At September 30, 2011, we had inventory of $2,958,668 compared to $2,462,708 at December 31, 2010.This increase relates primarily to increased orders of vending machines. The Company’s assets increased to $19,863,360 at September 30, 2011 compared to $18,829,059 at December 31, 2010.This $1,034,301 increase in assets is primarily due to receivables. All receivable accounts are due within 45 days of delivery.Upon special approval, we allow 90 days to receive payment.Collections for past due accounts are handled internally. At December 31, 2010, we had cash of $278,217 compared to cash of $1,103,252 at December 31, 2009. At December 31, 2010, we had inventory of $2,462,708 compared to $962,405 for the year ended December 31, 2009.The increase in inventory for the year ended December 31, 2010, is due to increased orders of our vending machines. The Company’s assets increased from $16,434,142 for the year ended December 31, 2009 to $18,829,059 for the year ended December 31, 2010.This increase in assets is due to increased intellectual property assets. The companies long term debt and notes payable as of December 31, 2010, for a total of $1,340,242. Are due to shareholder notes of $488,135 and have terms on an average of three years from issue date. Long term debt of $277,834 consists of equipment leases and a note payable to SNI for $574,273. All receivable accounts are due within 60 days of delivery.Upon special approval, we allow 90 days to receive payment.Collections for past due accounts are handled internally. As of December 31, 2010 accounts receivable total was $1,100,876, this increase is due to new customers with large orders for machines. Average days outstanding for December 31, 2010 is 90 days due to large detailed custom orders. December 31, 2009 our average days outstanding was 45-60 due to smaller orders. Off-balance Sheet Arrangements We maintain no significant off-balance sheet arrangements Foreign Currency Transactions None. Page 15 Item 3. Properties. Real Property At present, we do not own any property.Our retail operation is located in a leased facility. We have local access to all commercial freight systems. The current retail facility is approximately 30,000 square feet. This facility contains are administrative, sales and manufacturing offices.The current lease runs until February 28, 2015.The retail facility is located at 341 Bonnie Circle, Suite 102, Corona, CA 92880. Item 4. Security Ownership of Certain Beneficial Owners and Management. The following table sets forth certain information regarding our common stock beneficially owned as of October 10, 2011: (i) each stockholder known by us to be the beneficial owner of five (5%) percent or more of our outstanding common stock; (ii) each person intending to file a written consent to the Forward Split; (iii)each of our directors; and (iv)all executive officers and directors as a group. This information as to beneficial ownership was furnished to the Company by or on behalf of each person named.As at October 10, 2011, there were 9,626,144, shares of our common stock issued and outstanding. Title Of Class Name And Address Of Beneficial Owner Amount and Nature Of Beneficial Ownership Percentage Of Class Common Stock Natalie Russell (2) Common Stock James Winsor (2) Common Stock Loretta Vermette (3)(5) 3% Common Stock Worth, Inc. (4)(6) Greater than 50% (7) Common Stock All Directors and Officers as a Group 4.6% (1)Less than 1% (2)The address is 341 Bonnie Circle, Suite 102, Corona, CA 92880 (3)The address is 2557 Old Windmill Court, Riverside, CA 92882 (4)The address is 2621 Green River Road, #77, Corona, CA 92882 (5)Loretta Vermette is one of our directors.Includes 43,968 shares held individually, 12,334 shares held in the name of Ms. Vermette and her spouse, 50,000 shares held in the name of The Illingworth Family Trust, and 190,638 shares held in the name of The Illingworth Trust.Ms. Vermette is the Trustor and Trustee of both Trusts. (6)Worth, Inc. is our majority shareholder.Worth, Inc. is owned by Jon Illingworth, our founder’s father. (7)Worth, Inc. holds 523,186 shares of our common stock and 2,706,238 shares of our of our Series A Convertible Preferred Stock.Each share of our Series A Convertible Preferred may be converted into six (6) shares of our common stock.Assuming all 2,706,238 shares of Series A Convertible Preferred stock held by Worth, Inc. were converted into common stock, Worth, Inc. would hold a total of 16,760,614 shares of common stock which is greater than 170% of our issued and outstanding shares of our common stock as at October 10, 2011. Page 16 Beneficial ownership is determined in accordance with the rules and regulations of the SEC.The number of shares and the percentage beneficially owned by each individual listed above include shares that are subject to options held by that individual that are immediately exercisable or exercisable within 60 days from the date of this registration statement and the number of shares and the percentage beneficially owned by all officers and directors as a group includes shares subject to options held by all officers and directors as a group that are immediately exercisable or exercisable within 60 days from the date of this registration statement. Item 5.Directors and Executive Officers, The following table sets forth, as of the date of this registration statement, the name, age and positions of our officers and directors. NAME AGE POSITION Natalie Russell 43 Secretary, Chief Financial Officer and Director James Winsor 50 Chief Executive Officer and Director Loretta Vermette 68 Director The background of our directors and executive officers is as follows: Natalie Russell – Secretary, Chief Financial Officer and Director Natalie Russell joined the AVT in 2001 as corporate secretary and office manager, bringing over 15 years of accounting and business operations experience.Ms. Russell currently serves as our Secretary, Chief Financial Officer, Chief Executive Officer and one of our directors.Prior to AVT she was general office manager and accounting manager at Thompson Building Materials. She was responsible for the overall company’s finance, administration, and payroll for over 150 employees. Natalie also has assisted in raising over 5 million dollars for Nu Gas Technologies in the private venture capital.Natalie holds a BS in Business Management at the American International
